DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  Examiner believes that the title of the invention is imprecise.  A descriptive title indicative of the invention will help in proper indexing, classifying, searching, etc. See MPEP 606.01.  However, the title of the invention should be limited to 500 characters.  Examiner suggests including the aspect(s) of the claims which Applicant believes to be novel or nonobvious over the prior art.

Drawings
The drawings are objected to because of the following informalities.
Figure 6 contains illegible text.
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akopyan et al. (hereinafter Akopyan), TrueNorth: Design and Tool Flow of a 65 mW 1 Million Neuron Programmable Neurosynaptic Chip, in view of Akamatsu et al. (hereinafter Akamatsu), U.S. Patent 5,371,835.
Regarding Claim 1, Akopyan discloses a semiconductor device that constitutes a neural network [“neural networks” §1, line 15] in which a plurality of sets [“chips” Figure 3] each including a plurality of synapse bonds and a neuron section are connected with 
the neuron sections that include a wired connection and a logical circuit [“Neuron block diagram” Figure 6].
However, Akopyan fails to explicitly disclose the synapse bonds that perform non-contact communication using magnetic coupling.
Akamatsu discloses the synapse bonds that perform non-contact communication using magnetic coupling [“coupled to each other through inductive AC magnetic field” col. 5, lines 30-31; “magnetically coupled” col. 6, lines 62-63; Figure 1, 8].
It would have been obvious to one having ordinary skill in the art, having the teachings of Akopyan and Akamatsu before him before the effective filing date of the claimed invention, to modify the neuromorphic device of Akopyan to incorporate magnetic/inductive coupling of Akamatsu.
Given the advantage of permitting many more neurons to be implemented while limiting device scale up, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claims 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akopyan and Akamatsu, in view of Miura et al. (hereinafter Miura), A Scalable 3D Heterogeneous Multicore with an Inductive ThruChip Interface.
Regarding Claim 2, Akopyan discloses a semiconductor device that constitutes a neural network [“neural networks” §1, line 15] in which a plurality of sets [“chips” Figure 3] each including a plurality of synapse bonds and a neuron section are connected with 
the neuron sections that include a wired connection and a logical circuit [“Neuron block diagram” Figure 6].
However, Akopyan fails to explicitly disclose the synapse bonds that perform non-contact communication using magnetic coupling.
Akamatsu discloses the synapse bonds that perform non-contact communication using magnetic coupling [“coupled to each other through inductive AC magnetic field” col. 5, lines 30-31; “magnetically coupled” col. 6, lines 62-63; Figure 1, 8].
It would have been obvious to one having ordinary skill in the art, having the teachings of Akopyan and Akamatsu before him before the effective filing date of the claimed invention, to modify the neuromorphic device of Akopyan to incorporate magnetic/inductive coupling of Akamatsu.
Given the advantage of permitting many more neurons to be implemented while limiting device scale up, one having ordinary skill in the art would have been motivated to make this obvious modification.
However, Akopyan fails to explicitly disclose wherein the semiconductor device has a connection array where the synapse bonds and the neuron sections are spread three-dimensionally.
Miura discloses wherein the semiconductor device has a connection array where the synapse bonds and the neuron sections are spread three-dimensionally [“Scalable 
It would have been obvious to one having ordinary skill in the art, having the teachings of Akopyan, Akamatsu, and Miura before him before the effective filing date of the claimed invention, to modify the combination to incorporate the 3D architecture of Miura.
Given the advantage of easy scaling by changing the number of chips in the stack, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 3, Akopyan discloses a semiconductor device that constitutes a neural network [“neural networks” §1, line 15] in which a plurality of sets [“chips” Figure 3] each including a plurality of synapse bonds and a neuron section are connected with each other [“neurons” pg. 1540, col. 1, line 8; “synapse” pg. 1540, col. 1, line 10; Figure 2], the semiconductor device comprising: 
the neuron sections that include a wired connection and a logical circuit [“Neuron block diagram” Figure 6],
grouping of the connection array is performed [“TrueNorth chip is fully configurable in terms of connectivity and neural parameters” Abstract; “Scalability” pg. 
However, Akopyan fails to explicitly disclose the synapse bonds that perform non-contact communication using magnetic coupling.
Akamatsu discloses the synapse bonds that perform non-contact communication using magnetic coupling [“coupled to each other through inductive AC magnetic field” col. 5, lines 30-31; “magnetically coupled” col. 6, lines 62-63; Figure 1, 8].
It would have been obvious to one having ordinary skill in the art, having the teachings of Akopyan and Akamatsu before him before the effective filing date of the claimed invention, to modify the neuromorphic device of Akopyan to incorporate magnetic/inductive coupling of Akamatsu.
Given the advantage of permitting many more neurons to be implemented while limiting device scale up, one having ordinary skill in the art would have been motivated to make this obvious modification.
However, Akopyan fails to explicitly disclose wherein the semiconductor device has a connection array where the synapse bonds and the neuron sections are spread three-dimensionally.
Miura discloses wherein the semiconductor device has a connection array where the synapse bonds and the neuron sections are spread three-dimensionally [“Scalable 3D heterogeneous multicore architecture” pg. 6, col. 2, lines 18-19; “Scalable 3D NoC with inductive-coupling ThruChip Interface” pg. 7, col. 2, lines 21-22; Figure 1].
It would have been obvious to one having ordinary skill in the art, having the teachings of Akopyan, Akamatsu, and Miura before him before the effective filing date 
Given the advantage of easy scaling by changing the number of chips in the stack, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 4, Akopyan discloses a semiconductor device that constitutes a neural network [“neural networks” §1, line 15] in which a plurality of sets [“chips” Figure 3] each including a plurality of synapse bonds and a neuron section are connected with each other [“neurons” pg. 1540, col. 1, line 8; “synapse” pg. 1540, col. 1, line 10; Figure 2], the semiconductor device comprising: 
the neuron sections that include a wired connection and a logical circuit [“Neuron block diagram” Figure 6],
grouping of the connection array is performed [“TrueNorth chip is fully configurable in terms of connectivity and neural parameters” Abstract; “Scalability” pg. 1538, col. 2, line 34; “computational blocks, for rapid design and flexibility” pg. 1539, col. 1, line 6],
the semiconductor device has a function of reconfiguring a configuration including the number of groupings and the magnitude [“TrueNorth chip is fully 
However, Akopyan fails to explicitly disclose the synapse bonds that perform non-contact communication using magnetic coupling.
Akamatsu discloses the synapse bonds that perform non-contact communication using magnetic coupling [“coupled to each other through inductive AC magnetic field” col. 5, lines 30-31; “magnetically coupled” col. 6, lines 62-63; Figure 1, 8].
It would have been obvious to one having ordinary skill in the art, having the teachings of Akopyan and Akamatsu before him before the effective filing date of the claimed invention, to modify the neuromorphic device of Akopyan to incorporate magnetic/inductive coupling of Akamatsu.
Given the advantage of permitting many more neurons to be implemented while limiting device scale up, one having ordinary skill in the art would have been motivated to make this obvious modification.
However, Akopyan fails to explicitly disclose wherein the semiconductor device has a connection array where the synapse bonds and the neuron sections are spread three-dimensionally.
Miura discloses wherein the semiconductor device has a connection array where the synapse bonds and the neuron sections are spread three-dimensionally [“Scalable 3D heterogeneous multicore architecture” pg. 6, col. 2, lines 18-19; “Scalable 3D NoC with inductive-coupling ThruChip Interface” pg. 7, col. 2, lines 21-22; Figure 1].
It would have been obvious to one having ordinary skill in the art, having the teachings of Akopyan, Akamatsu, and Miura before him before the effective filing date 
Given the advantage of easy scaling by changing the number of chips in the stack, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 5, Akopyan discloses a semiconductor device that constitutes a neural network [“neural networks” §1, line 15] in which a plurality of sets [“chips” Figure 3] each including a plurality of synapse bonds and a neuron section are connected with each other [“neurons” pg. 1540, col. 1, line 8; “synapse” pg. 1540, col. 1, line 10; Figure 2], the semiconductor device comprising: 
the neuron sections that include a wired connection and a logical circuit [“Neuron block diagram” Figure 6],
the semiconductor device has wired connections of short- distance, intermediate-distance, or long-distance connections between a plurality of connection arrays [“short and long connections for communication” pg. 1554, col. 1, lines 25-26; “TrueNorth chip is fully configurable in terms of connectivity and neural parameters” Abstract; 
However, Akopyan fails to explicitly disclose the synapse bonds that perform non-contact communication using magnetic coupling.
Akamatsu discloses the synapse bonds that perform non-contact communication using magnetic coupling [“coupled to each other through inductive AC magnetic field” col. 5, lines 30-31; “magnetically coupled” col. 6, lines 62-63; Figure 1, 8].
It would have been obvious to one having ordinary skill in the art, having the teachings of Akopyan and Akamatsu before him before the effective filing date of the claimed invention, to modify the neuromorphic device of Akopyan to incorporate magnetic/inductive coupling of Akamatsu.
Given the advantage of permitting many more neurons to be implemented while limiting device scale up, one having ordinary skill in the art would have been motivated to make this obvious modification.
However, Akopyan fails to explicitly disclose wherein the semiconductor device has a connection array where the synapse bonds and the neuron sections are spread three-dimensionally.
Miura discloses wherein the semiconductor device has a connection array where the synapse bonds and the neuron sections are spread three-dimensionally [“Scalable 3D heterogeneous multicore architecture” pg. 6, col. 2, lines 18-19; “Scalable 3D NoC with inductive-coupling ThruChip Interface” pg. 7, col. 2, lines 21-22; Figure 1].
It would have been obvious to one having ordinary skill in the art, having the teachings of Akopyan, Akamatsu, and Miura before him before the effective filing date 
Given the advantage of easy scaling by changing the number of chips in the stack, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 6, Akopyan discloses a semiconductor device that constitutes a neural network [“neural networks” §1, line 15] in which a plurality of sets [“chips” Figure 3] each including a plurality of synapse bonds and a neuron section are connected with each other [“neurons” pg. 1540, col. 1, line 8; “synapse” pg. 1540, col. 1, line 10; Figure 2], the semiconductor device comprising: 
the neuron sections that include a wired connection and a logical circuit [“Neuron block diagram” Figure 6],
the semiconductor device has a function of reconfiguring at least some of the wired connections of short-distance, intermediate-distance, or long-distance connections between a plurality of connection arrays [“short and long connections for communication” pg. 1554, col. 1, lines 25-26; “TrueNorth chip is fully configurable in 
However, Akopyan fails to explicitly disclose the synapse bonds that perform non-contact communication using magnetic coupling.
Akamatsu discloses the synapse bonds that perform non-contact communication using magnetic coupling [“coupled to each other through inductive AC magnetic field” col. 5, lines 30-31; “magnetically coupled” col. 6, lines 62-63; Figure 1, 8].
It would have been obvious to one having ordinary skill in the art, having the teachings of Akopyan and Akamatsu before him before the effective filing date of the claimed invention, to modify the neuromorphic device of Akopyan to incorporate magnetic/inductive coupling of Akamatsu.
Given the advantage of permitting many more neurons to be implemented while limiting device scale up, one having ordinary skill in the art would have been motivated to make this obvious modification.
However, Akopyan fails to explicitly disclose wherein the semiconductor device has a connection array where the synapse bonds and the neuron sections are spread three-dimensionally.
Miura discloses wherein the semiconductor device has a connection array where the synapse bonds and the neuron sections are spread three-dimensionally [“Scalable 3D heterogeneous multicore architecture” pg. 6, col. 2, lines 18-19; “Scalable 3D NoC with inductive-coupling ThruChip Interface” pg. 7, col. 2, lines 21-22; Figure 1].
It would have been obvious to one having ordinary skill in the art, having the teachings of Akopyan, Akamatsu, and Miura before him before the effective filing date 
Given the advantage of easy scaling by changing the number of chips in the stack, one having ordinary skill in the art would have been motivated to make this obvious modification.

Examiner’s Note
The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well.

Conclusion
Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections.  See 37 CFR §1.111(c).  Additionally when amending, in their remarks Applicant should particularly cite to the supporting paragraphs in the original disclosure for the amendments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H BEJCEK II whose telephone number is (571)270-3610.  The examiner can normally be reached on Monday - Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on (571) 270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/R.B./            Examiner, Art Unit 2123                                                                                                                                                                                            

/ALEXEY SHMATOV/           Supervisory Patent Examiner, Art Unit 2123